Citation Nr: 1233652	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-14 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Candler Hospital on July 1, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination by the Department of Veterans Affairs Medical Center (VAMC) in Charleston, South Carolina.  A notice of disagreement was received in October 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in March 2010.

The Veteran's March 2010 substantive appeal requested the opportunity to testify before a Board hearing.  After an initial rescheduling, the Veteran was duly scheduled for and notified of his March 2012 Board videoconference hearing.  However, the Veteran failed to report for the hearing, and has not requested rescheduling or shown good cause for failing to report.

The Board notes that documentation of the Veteran's service details and of his appointment of a Veterans Service Organization to represent him in this case are among the contents of his Virtual VA digital claims file.

The appeal is REMANDED to the VAMC in Charleston, South Carolina.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking payment or reimbursement for medical services provided at Candler Hospital on July 1, 2009.  Importantly, there are several indications of record that the Veteran sought and received treatment at a VA medical facility on the same day that he later sought treatment from Candler Hospital.  The private medical record from Candler Hospital, the Veteran's own statements, and the VAMC's notes and determinations all appear to indicate that the Veteran received VA treatment on the day in question.  A December 2009 VAMC Fee-Service review sheet specifically indicates that the Veteran was seen at the VAMC clinic on the same day of service and saw a pharmacist and a medical doctor; the VAMC makes reference to details of the Veteran's visit on that date in making its initial determination in this case.  Furthermore, the Veteran contends that he also spoke to a VA nurse on the telephone on that date and was advised to seek prompt emergency room treatment for his complaints at a private facility.

Additionally, the Board observes that there is a discrepancy with regard to the nature of the Veteran's medical complaints on the date in question, with the Veteran asserting that he was suffering from constipation while other indications among the limited record indicate he complained of diarrhea.

No records associated with the Veteran's visit to or contact with VA medical providers on the day in question, nor any VA medical records whatsoever, are available for the Board's review in the claims-file (including in Virtual VA).  As these records are pertinent to the Veteran's claim, and furthermore as they may possibly show prior VA authorization for private treatment, the Board finds that these records must be obtained.

Further, the statement of the case did not provide the applicable regulations under the Millennium Health Care and Benefits Act, codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Rather, the statement of the case provided the regulations codified at 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120, 17.121 and 17.126, which primarily pertain to private treatment without prior authorization of service-connected disabilities, and, in turn, are not relevant to the instant claim.  Accordingly, if the VAMC continues to deny this claim, it should issue a supplemental statement of the case with the appropriate regulations.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain the July 1, 2009 VA medical records concerning the Veteran's in-person and telephone consultations with VA medical providers (including, according to VAMC notes and other indications of record, consultation with a medical doctor, a pharmacist, and a nurse).  Any other pertinent VA medical records should also be associated with the claims-file for review in this case.

2.  After any further development deemed necessary, the VAMC in Charleston, South Carolina should review the Veteran's claim and determine if the benefit sought can be granted.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case, to specifically include the requirements set forth under Veterans' Millennium Health Care and Benefits Act, codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

